                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 1 of 9



                            1 IRELL & MANELLA LLP
                              Jonathan S. Kagan (SBN 166039)
                            2 jkagan@irell.com
                              Alan Heinrich (SBN 212782)
                            3 aheinrich@irell.com
                              Joshua P. Glucoft (SBN 301249)
                            4 jglucoft@irell.com
                              Casey Curran (SBN 305210)
                            5 ccurran@irell.com
                              Sharon Song (SBN 313535)
                            6 ssong@irell.com
                              1800 Avenue of the Stars, Suite 900
                            7 Los Angeles, California 90067-4276
                              Telephone: (310) 277-1010
                            8 Facsimile: (310) 203-7199

                          9 Rebecca L. Carson (SBN 254105)
                            rcarson@irell.com
                         10 Kevin Wang (SBN 318024)
                            kwang@irell.com
                         11 840 Newport Center Drive, Suite 400
                            Newport Beach, California 92660-6324
                         12 Telephone: (949) 760-0991
                            Facsimile: (949) 760-5200
                         13
                            Attorneys for Defendant
                         14 JUNIPER NETWORKS, INC.

                         15                                     UNITED STATES DISTRICT COURT

                         16                                    NORTHERN DISTRICT OF CALIFORNIA

                         17                                        SAN FRANCISCO DIVISION

                         18 FINJAN, INC.,                                    )   Case No. 3:17-cv-05659-WHA
                                                                             )
                         19                       Plaintiff,                 )   DEFENDANT JUNIPER NETWORKS,
                                                                             )   INC.’S RESPONSE TO FINJAN, INC.’S
                         20                 vs.                              )   OFFER OF PROOF AND MOTION TO
                                                                             )   PRECLUDE PLAINTIFF’S DAMAGES
                         21 JUNIPER NETWORKS, INC.,                          )   CASE

                         22                       Defendant.                 )
                                                                             )
                         23                                                  )
                                                                             )
                         24                                                  )

                         25

                         26

                         27

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                          JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                                                       Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 2 of 9



                            1               Finjan, Inc.’s (“Finjan’s”) Offer of Proof (Dkt. 304-3) is deficient on its face. On the eve of

                            2 trial, Finjan is either unable to, or refuses to, identify the amount of damages it will request from the

                            3 jury. Nor has Finjan identified the specific methodology it will employ to calculate its undisclosed

                            4 damages. In fact, Finjan has failed to identify any legally cognizable methodology for calculating

                            5 damages. Finjan’s Offer of Proof confirms that Finjan’s damages case consists of an attempt to

                            6 introduce evidence and theories that either this Court or the Federal Circuit have already rejected,

                            7 such as:

                            8               •   A revenue base of $7.2 million, including revenues from SRX devices that were never

                            9                   configured for use with Sky ATP. But the Court has already rejected Finjan’s attempt to

                         10                     “inflate[] the royalty base” by including sales of SRX devices “not configured with Sky

                         11                     ATP,” based on Finjan’s “untimely new infringement theory” that SRX devices alone

                         12                     infringe. Dkt. 283 at 4. Finjan continues to combat the Court’s ruling that “Finjan will

                         13                     thus be stuck with the $1.8 million base.” Dkt. 283 at 5.

                         14                 •   Cyphort revenues, which the court expressly excluded in granting Juniper’s MIL 1.

                         15                 •   Finjan’s “cost savings” theory, which the Court rejected in excluding the testimony of

                         16                     Finjan’s damages expert. Now Finjan seeks to advance this same inadmissible theory

                         17                     through its technical expert—even though Finjan’s counsel assured Juniper and the

                         18                     Court at the Final Pretrial Conference that it would not seek to do this at trial given the

                         19                     Court’s Daubert ruling. Ex. 1 (Pretrial Hearing Tr.) at 48:24-49:10.

                         20                 •   An $8 per user rate, which the Federal Circuit expressly rejected as being “plucked from

                         21                     thin air,” and which Finjan never “actually used or proposed” in any license negotiation.

                         22                     Finjan v. Blue Coat Sys., 879 F.3d 1299, 1311-12 (Fed. Cir. 2018).

                         23                 •   Finjan’s “starting” royalty rates (8 percent and 16 percent), which the Federal Circuit

                         24                     observed “says little about what the parties would have proposed or agreed to in a

                         25                     hypothetical arm's length negotiation.” Id. At 1312. Finjan also failed to make an offer

                         26                     of proof as to how it will attempt to apportion the revenue base as required by Federal

                         27                     Circuit and Supreme Court precedent.

                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                     JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                            -1-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 3 of 9



                            1               •    An oddly specific $0.32 per scan rate, even though Finjan’s 30(b)(6) witness on licensing

                            2                    admitted Finjan has never used a per scan rate in a license, and which (under Finjan’s

                            3                    theory) would lead to an economically nonsensical damages request of nearly $45

                            4                    million—a request that “defies basic laws of economics” every bit as much as Finjan’s

                            5                    cost-savings theory that the Court excluded. Dkt. 283 at 4.

                            6               Juniper accordingly moves the Court to preclude Finjan’s damages case. “[A] patent owner

                            7 may waive its right to a damages award when it deliberately abandons valid theories of recovery in

                            8 a singular pursuit of an ultimately invalid damages theory.” Promega Corp. v. Life Techs. Corp.,

                            9 875 F.3d 651, 666 (Fed. Cir. 2017), cert. denied, 139 S. Ct. 156 (2018). That rule applies in full

                         10 force here. Finjan’s insistence on recycling evidence and theories that this Court and the Federal

                         11 Circuit have already rejected constitutes a waiver of Finjan’s right to present a damages case at trial.

                         12                 A.      Finjan Once Again Attempts To Inflate The Damages Base

                         13                 Finjan again seeks to rely on a damages base that includes revenues from SRX devices that

                         14 were not configured with Sky ATP, contrary to the Court’s Daubert Order. Dkt. 283 at 4-5. In its

                         15 Offer of Proof, Finjan states that “between January 2016 and January 2017, Juniper’s customers in

                         16 the Americas with the ‘freemium’ Sky ATP service purchased at least 2,162 SRX devices.” Dkt.

                         17 304-3 at 2. This is lawyerly wordsmithing. What Finjan means is that Juniper’s customers who

                         18 purchased the 120 SRX devices configured with Sky ATP’s free service also purchased another

                         19 2,042 SRX devices that were never configured with Sky ATP, and hence are not in the damages

                         20 base. Gupta Decl. ¶ 4. Moreover, the “2162” number Finjan points to is the result of Finjan’s

                         21 manipulation of Juniper’s spreadsheet to double count SRX devices that were not configured with

                         22 Sky ATP. Id. ¶ 5.

                         23                 The Court already rejected Finjan’s attempt to include revenues associated with SRX devices

                         24 alone in its damages base. Indeed, this Court’s Daubert Order was quite clear: Finjan “inflates the

                         25 royalty base by including all sales of the SRX devices sold — including those not configured with

                         26 Sky ATP. . . . Finjan may not now, in an effort to hyper-inflate its damages claim, belatedly raise

                         27 new infringement theories that it failed to assert in its summary judgment motion.” Dkt. 283 at 4-5.

                         28 The Court concluded that Finjan is “stuck with the $1.8 million base.” Dkt. 283 at 5. Consistent with
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                     JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                            -2-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 4 of 9



                            1 the Court’s ruling, Finjan should not be permitted to use its present sleight of hand to inflate the

                            2 damages base to $7.2 million at trial.

                            3               Finjan also claims that the $1.8 million base “does not account for any revenues for Juniper’s

                            4 infringement in 2015.” Dkt. 304-3 at 2. But there were no Sky ATP revenues in 2015—the first sale

                            5 of Sky ATP did not occur until the first quarter of 2016. Dkt. 229-6 (Ugone Rpt.) at 5 n.15.

                            6               B.     Finjan’s Licensing Theories Are Legally Deficient

                            7               Finjan asserts that it will “present evidence of its approach to licensing” to support a damages

                            8 award. Dkt. 304-3 at 2. Specifically, Finjan points to (i) an “$8 per user rate”; (ii) rates of “8 percent

                            9 on hardware” and “16 percent on software;” and (iii) a “$0.32 cents per scan rate.” Id. Each of these

                         10 theories would invite reversible error if presented at trial.

                         11                 $8 Per User Rate: Earlier this year, the Federal Circuit rejected this very rate and overturned

                         12 a jury damages verdict in Finjan’s favor. Finjan v. Blue Coat Sys., 879 F.3d at 1311-1312. The

                         13 Federal Circuit ruled that “the $8-per-user fee appears to have been plucked from thin air, and, as

                         14 such, cannot be the basis for a reasonable royalty calculation.” Id. at 1312 (emphasis added); see

                         15 id. at 1311 (“the $8-per-user royalty rate employed in Finjan’s analysis was unsupported by

                         16 substantial evidence.”). Deposition testimony in this case from Finjan’s CEO (Mr. Phil Hartstein)

                         17 and Finjan’s 30(b)(6) witness on licensing (Mr. John Garland) confirms that no licensee has

                         18 accepted an $8 per user rate. Ex. 2 (Garland Dep. Tr.) at 111:23-25 (“Q. Have any of Finjan’s

                         19 licensees taken a license based on a per user rate? A. No.”); Ex. 3 (Hartstein Dep. Tr.) at 73:22-74:3

                         20 (“Q. But you’re not aware personally of which particular licensees, if any, had a royalty rate that

                         21 was calculated on a per-user rate of $8; is that fair? A: As I sit here, I couldn’t identify one for you,

                         22 no.”).

                         23                 8 Percent on Hardware/16 Percent on Software.

                         24                 Finjan’s fact witnesses consistently testified that Finjan’s 8 percent and 16 percent royalty

                         25 rates are merely a starting point and that Finjan negotiates down from those rates based on licensee-

                         26 specific factors. See, e.g., Dkt. 230-10 (Blue Coat Trial Tr.) at 256:5-212 (Phil Hartstein: “Q. Does

                         27 Finjan have a starting approach when it reaches out to a potential licensee? A. We do. Our rates

                         28 are . . . 8% for hardware, 16% for software.”); Dkt. 228-10 (Hartstein Dep. Tr.) at 42:25-43:5 (“So
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                      JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                            -3-                                    Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 5 of 9



                            1 in our licensing negotiations, we use 8 and 16 percent as a starting point for defining the value of

                            2 that license.”); id. at 83:11-15 (“Q. What is the highest royalty rate that Finjan has ever proposed to

                            3 a potential licensee? A. I would suspect it would not exceed 16 percent.”); Ex. 2 (Garland Dep. Tr.)

                            4 at 82:14-25 (8 percent and 16 percent rates are used in “the opening offer that Finjan will make in

                            5 negotiations with prospective licensees”). However, Finjan has introduced no evidence on the rate

                            6 at which the parties would ultimately wind up. Consequently, Finjan has failed to disclose a royalty

                            7 rate which the jury could reasonably adopt. See Finjan v. Blue Coat Sys., 879 F.3d at 1312

                            8 (“[T]estimony that an 8-16% royalty rate would be the current starting point in licensing

                            9 negotiations says little about what the parties would have proposed or agreed to in a hypothetical

                         10 arm’s length negotiation [at the time of the hypothetical negotiation].”).

                         11                 Further, Finjan brazenly admits that it will seek to apply this starting point rate to “gross

                         12 revenues of a company’s relevant division, i.e., security division.” Dkt. 304-3 at 2. In other words,

                         13 after the Court rejected Finjan’s attempt to inflate the damages base by including within it revenues

                         14 for SRX devices alone (which Finjan did not accuse of infringement), Finjan now indicates that it

                         15 will go even further by attempting to apply its 8%/16% rates to Juniper’s “security division” as a

                         16 whole—thus sweeping back into the royalty base all of the SRX products this Court has already

                         17 ordered excluded, and including additional non-SRX security products. Finjan’s proposed

                         18 hyperinflation of the damages base flies in the face of the settled case law. The damages base must

                         19 be limited to the accused products. See Enplas Display Device Corp., v. Seoul Semiconductor Co.,

                         20 Ltd., 2018 WL 6033533, at *10 (Fed. Cir. Nov. 19, 2018) (overturning jury’s damages award where

                         21 expert testimony supporting it was “based, in part, on non-infringing sales of non-accused

                         22 [products],” because “acts that do not constitute patent infringement cannot provide a proper basis

                         23 for recovery of damages”); Monolithic Power Sys., Inc. v. O2 Micro Int’l, Ltd., 476 F. Supp. 2d

                         24 1143, 1154-56 (granting motion to exclude expert opinion where not all of the products included in

                         25 the expert’s sales base practiced the accused technology); Finjan, Inc. v. Blue Coat Sys., Inc., 2015

                         26 WL 4272870, at *9 (N.D. Cal. July 24, 2015) (“[I]ncluding a product that does not practice the

                         27 patent at issue and indisputably has an independent use would overcompensate [Finjan] for the

                         28 alleged infringement . . . .”).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                    JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                           -4-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 6 of 9



                            1               In fact, it would even be legally erroneous for Finjan to apply its starting point rates to the

                            2 unapportioned damages base of $1.8 million. Under controlling precedent, the total accused revenue

                            3 base at issue here ($1.8 million) would have to be properly apportioned before any royalty rates

                            4 (such as Finjan’s proposed 8 percent and 16 percent rates) could be applied. See, e.g., Finjan, Inc.

                            5 v. Blue Coat Sys., Inc., 879 F.3d at 1309 (“When the accused technology does not make up the

                            6 whole of the accused product, apportionment is required.”); Garretson v. Clark, 111 U.S. 120, 121

                            7 (1884) (The patentee “must in every case give evidence tending to separate or apportion the

                            8 defendant’s profits and the patentee’s damages between the patented feature and the unpatented

                            9 features, and such evidence must be reliable and tangible, and not conjectural or speculative.”).

                         10 Finjan does not dispute that the accused products incorporate many components and that the accused

                         11 technology does not make up the whole of the accused products. However, Finjan has no basis on

                         12 which to apportion Juniper’s revenues, and Finjan is totally silent on the subject of apportionment

                         13 in its Offer of Proof. Finjan’s failure to address apportionment is particularly troublesome given that

                         14 Juniper expressly called out apportionment in its request for an offer of proof. See Dkt. 292 at 5.

                         15                 $0.32 Cents Per Scan Rate: Finally, Finjan’s proposed $0.32 per scan rate is devoid of any

                         16 evidentiary support and thus similarly “plucked from thin air.” No company has ever agreed to pay

                         17 Finjan a per scan royalty. Ex. 2 (Garland Dep. Tr.) at 112:1-4 (“Q. Have any of Finjan’s licensees

                         18 taken a license on the basis of a per scan rate? A. No.”). Not only is this $0.32 per scan figure

                         19 unsupported, here, it would lead to economically preposterous results. Based on Finjan’s proposed

                         20 deposition designations, Finjan has indicated it will attempt to show that Sky ATP scans 10 million

                         21 files per month. A $0.32 per scan royalty would result in damages of $44.8 million over the course

                         22 of the damages period (10 million scans x 14 months in damages period x $0.32). Juniper plainly

                         23 would never agree to such a royalty at a hypothetical negotiation. Such an award “defies basic laws

                         24 of economics” every bit as much as the excluded opinion of Finjan’s damages expert, Mr. Arst. See

                         25 Dkt. 283 at 4.

                         26                 C.     Finjan Seeks to Recycle The “Cost Savings” Theory That The Court Excluded

                         27                 Finjan also states that it will present a damages case at trial based on the “nature and amount

                         28 of costs . . . that would be incurred by Juniper under a non-infringing alternative design,” such as
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                     JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                            -5-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 7 of 9



                            1 the cost of “expanding its use of servers (e.g., Amazon Web Services).” Dkt. 304-3 at 3-4. This is

                            2 the very “cost savings” theory that the Court rejected in its Daubert Order. Dkt. 283. In the face

                            3 of the Court’s order precluding Mr. Arst from presenting this theory to the jury, Finjan now seeks

                            4 to peddle the same theory through its technical expert, Dr. Cole. In its Offer of Proof, Finjan cites

                            5 to a passage from Dr. Cole’s report that provided the technical basis for Mr. Arst’s excluded opinion.

                            6 Dkt. 304-3 at 3 (citing Cole Rpt. ¶¶ 26-37). For example, in the cited section of his report, Dr. Cole

                            7 opines:

                            8               [I]t takes approximately 6-7 minutes for the SkyATP sandbox to perform its
                                            analysis on a suspect file. . . . If the data security profile is already in the database
                            9               because Sky ATP has already seen the file, then the Sky ATP less than 1 second to
                                            make that determination. FINJAN-JN 044844. As described, the number of servers
                         10
                                            that would be required to process a file for sandboxing would be 360-420 times
                         11                 greater (6-7 minutes * 60 seconds) than what is required to serve the file from the
                                            database of results (1 second).. . . . Juniper would have had to increase its usage of
                         12                 servers, such as Amazon Web Services, such that Juniper’s Amazon Web Services
                                            fees were more than they would have been absent the infringement.
                         13

                         14 Dkt. 238-6 (Cole Rpt) ¶¶ 35-36; compare id. with Dkt. 283 at 4 (Court’s Daubert Order summarizing

                         15 Mr. Arst’s cost savings opinion as suggesting that “Juniper would have had to spend six to seven

                         16 additional minutes dynamically analyzing each file and that “the number of servers that would be

                         17 required to process a file for sandboxing would be 360–420 times greater (6–7 minutes * 60 seconds)

                         18 than what is required to serve the file from the database of results (1 second).”).

                         19                 Even worse, Finjan already assured Juniper and the Court that it would not seek to present

                         20 its rejected cost savings theory through Dr. Cole. Juniper moved to exclude Dr. Cole’s opinion on

                         21 this subject in its Motion in Limine No. 4. Dkt. 261-7. Counsel for Finjan argued that Juniper’s

                         22 motion was moot because Finjan agreed that Dr. Cole would not present this testimony in light of

                         23 the Court’s exclusion of Mr. Arst’s testimony:

                         24                 THE COURT: Next, motion to [ex]clude evidence on non-infringing alternative.
                                            What are we talking about here? MR. ANDRE: Your Honor, I think you – you
                         25                 decided the non-infringing alternative issue yesterday in the order regarding the
                                            Daubert – THE COURT: So that’s moot now? MS. CARSON: As long as plaintiff
                         26
                                            does not plan to introduce testimony through the technical expert that the damages
                         27                 expert relied upon that – THE COURT: Is that correct? MR. ANDRE: That’s
                                            correct. We’re not going to do that.”).
                         28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                       JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                              -6-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 8 of 9



                            1 Ex. 1 (Pretrial Hearing Tr.) at 48:24-49:10. Finjan has no good faith basis to backtrack from its prior

                            2 representations and recycle its discredited cost-savings theory through Dr. Cole.

                            3               D.     Finjan Seeks To Rely On Excluded Cyphort Revenues

                            4               In its Offer of Proof, Finjan even indicates that it will rely on excluded Cyphort revenues to

                            5 support its damages case. Dkt. 304-3 at 5. Among the evidence Finjan represents it will present at

                            6 trial is a spreadsheet which solely provides revenues from the sale of Cyphort products in 2017 and

                            7 2018. Id. (pointing to JNPRFNJN_29034_00959902, Trial Ex. 253). The Court was very clear in

                            8 ruling this evidence inadmissible: “[T]he Cyphort and ATP appliance product is out. O-U-T. No

                            9 mention of that. It has so little probative value, it is so much of a sideshow.” Ex. 1 (Pretrial Hearing

                         10 Tr.) at 37:10-12. Finjan has similarly tried to designate deposition testimony providing SRX-only

                         11 revenues, JATP (Cyphort) revenues, and revenues from sales occurring outside the damages period

                         12 (i.e., sales that occurred after the ’494 Patent expired).

                         13                 E.     Finjan Has Waived its Right to Put Forth a Damages Case

                         14                 Finjan’s continued failure to put forward a legally cognizable damages theory should not be

                         15 excused. As the Federal Circuit made clear, “a patent owner may waive its right to a damages award

                         16 when it deliberately abandons valid theories of recovery in a singular pursuit of an ultimately invalid

                         17 damages theory.” Promega Corp., 875 F.3d at 666; see also Use Techno Corp. v. Kenko USA, Inc.,

                         18 2007 WL 4169487, at *4 (N.D. Cal. Nov. 20, 2007) (“Plaintiffs’ failure to disclose a damages expert

                         19 is not automatically fatal to [p]laintiffs’ ability to prove their case, although it increases the

                         20 difficulty. However, the lack of a damages expert compounds the harm to [d]efendants from the

                         21 absence of any damages computation. Accordingly, because the failure to disclose any damages

                         22 calculation was not harmless, [p]laintiffs are barred from presenting evidence of damages. Because

                         23 damages are an essential element of [p]laintiffs’ false advertising claim, [p]laintiffs cannot prevail

                         24 on that claim as a matter of law.”).1

                         25
                                            1
                                     The language of 35 U.S.C. § 284 is of no help to Finjan. “[T]he burden remains on the
                         26 patentee to present evidence of damages, and failure to do so may lead the court to a reasonable
                            royalty of zero.” Interwoven, Inc. v. Vertical Comput. Sys., 2014 WL 490996, at *5 (N.D. Cal.
                         27
                            Feb. 4, 2014); see also Lindemann Maschinenfabrik GmbH v. Am. Hoist & Derrick Co., Harris
                         28 Press & Shear Div., 895 F.2d 1403, 1407 (Fed. Cir. 1990) (favorably citing Devex Corp. v.
                            General Motors Corp., 667 F.2d 347, 363 (3rd Cir.1981) (affirming award of zero damages for
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                     JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                            -7-                                   Case No. 3:17-cv-05659-WHA
                                    Case 3:17-cv-05659-WHA Document 305 Filed 12/08/18 Page 9 of 9



                            1               Finjan swung and missed when it tried to have Mr. Arst advance a damages theory that the

                            2 Court ruled was “preposterous.” Dkt. 283. Finjan swung and missed again when the Court rejected

                            3 Finjan’s attempt to have Mr. Arst testify notwithstanding the Court’s Daubert order. Dkt. 301 at 2

                            4 (“The testimony of Plaintiff Finjan, Inc.’s damages expert Kevin Arst is EXCLUDED IN ITS

                            5 ENTIRETY.”). Finjan was then given the chance to “file a succinct formal offer of proof for its

                            6 damages claim.” Id. In response, Finjan failed to disclose a damages figure or an acceptable, legally

                            7 sufficient methodology (including on apportionment). This is Finjan’s third strike. It should not be

                            8 permitted to remain in the batter’s box.

                            9 Dated: December 8, 2018                           Respectfully submitted,

                         10                                                     IRELL & MANELLA LLP

                         11

                         12                                                     By:     /s/ Jonathan Kagan
                                                                                        Jonathan Kagan
                         13                                                             Attorneys for Defendant
                                                                                        Juniper Networks, Inc.
                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27 lack of evidence and stating: “The statute [35 U.S.C. § 284] requires the award of a reasonable
                            royalty, but to argue that this requirement exists even in the absence of any evidence from which a
                         28 court may derive a reasonable royalty goes beyond the possible meaning of the statute.”)).
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations
                                                                                                  JUNIPER’S RESPONSE TO FINJAN’S OFFER OF PROOF
                                 10620447                                         -8-                                   Case No. 3:17-cv-05659-WHA
